DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (page 1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because Figures 1, 3, 4, and 5 all refer to components in a single figure; Figures 2, 6, and 7 all refer to components in a single figure; the figure illustrating the vertical array of grow containers is not labeled as a separate figure; and Figures 8, 9, and 10 all refer to components in a single figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Instead, the figures should be labeled as Figures 1-4, with each of the component parts currently designated as “Figure [x]” instead provided with reference numbers to denote structural components. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 
Claim Objections
The claims are objected to because of the following informalities:  the claims do not include numbering to indicate each of the individual claims. For purposes of this Office Action, the first claim beginning “The Harvest Zone….” will be referred to as “Claim 1”; the claim beginning “The said ‘spine’….” will be referred to as “Claim 2”; the claim beginning “The designable grow containers….” will be referred to as “Claim 3”; and the claim beginning “The designable LEDs” will be referred to as “Claim 4”. The claims are additionally object to because of the following informalities: “Harvest Zone” in claim 1, line 1 should not be capitalize; “Designable vertical” in claim 1, line 2 should be amended to recite –A designable vertical--; a semicolon should be added at the end of each of lines 2 and 3, and a period should be added at the end of the claim; the comma after “middle,” in claim 2, line 1 should be deleted; “the said ‘spine.’” in each of claim 3, line 3 and claim 4, line 1 should have either the “the” or “said” deleted as being redundant. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is advised that the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation "The [h]arvest [z]one" in line 1. There is insufficient antecedent basis for this limitation in the claim, and the limitation should be amended to recite –A harvest zone--. It is further unclear as to what “ninety degree” in line 2 is ninety degrees from, e.g., the ground?; the metes and bounds of “spine” in line 2, because the quotation marks would appear to broaden the scope of spine, but to an indeterminate degree; and the meaning of “led” in line 4. As to the last, Applicant is recommended to amend the limitation to recite –light emitting diode (LED)--.
Claims 2-4 are indefinite because they do not refer to a preceding claim. Applicant is advised to review the MPEP for claim form. For purposes of this Office 
Re Claim 2, the “in middle,” “on left,” and “on right” each appearing in parenthesis render the claim indefinite, because it is unclear as to whether those limitations are included in parenthesis because they are optional features. It is further unclear as to whether “a vertical triangular prism” in line 2 refers to the “spine,” or to a distinct structure.
Claim 3 recites the limitation "The designable grow containers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 1 refers to “Designable grow container attachments.” It is further unclear as to whether “intake water supply” in line 1 refers to an intake from a water supply or some other structure.
Claim 4 recites the limitation "The designable LEDs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-2016-0000836 (hereinafter KR ‘836; English-language translation provided on PTO-892).
Re Claim 1, as best understood, KR ‘836 teaches a harvest zone that is a vertical farming solution (see, e.g., figure 1 and translation at paragraph [0001]) comprising:
A designable vertical ninety degree cylindrical “spine” (30; see figure 1 and translation at paragraphs [0016]-[0020]);
Designable grow container attachments (20 form attachments for grow containers 40; or grow containers 40 could be construed to be “grow container attachments”; see figure 1 and translation at paragraphs [0016]-[0020]); and
Designable LED light attachments (60). See figures 1 and 2 and translation at paragraph [0022].
KR ‘836 does not expressly teach that the “spine” is a triangular prism.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the “spine” of KR ‘836 to be a triangular 
 	Re Claim 3, as best understood, KR ‘836 teaches that the designable grow containers (40) house root systems (see, e.g., figures 1 and 2 and translation at paragraphs [0001a]-[0001] and [0016]-[0017], noting that the plant root systems must necessarily be housed in the illustrated and described grow containers 40) and intake water supply (via 50; see figures 1 and 2 and translation at paragraphs [0019] and [0021]) once attached to the “spine.” See id.
	Re Claim 4, as best understood, KR ‘836 teaches that the designable LEDs light up and are attached to the “spine” (see figure 1 and translation at paragraph [0022]), but does not expressly teach that the designable LEDs light up on contact once attached to the “spine.”
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the designable LEDs of KR ‘836 to light up on contact once attached to the “spine,” in order to automatically activate the lights upon contact. Such technology is well-known in the art, and has been used for years for, for example, docking stations and electrical plugs, especially where an “on” switch may be continuously activated.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘836 as applied to claim 1 above, and further in view of Hoeksema, U.S. Patent No. 5,162,051.
	Re Claim 2, as best understood, KR ‘836 teaches that the “spine” contains a water source (in middle) (see figure 1 and translation at paragraphs [0019] and [0021]), but does not expressly teach a negative (on left) and positive (on right) electrical leads encased in a vertical triangular prism or the “spine.”
Hoeksema, similarly directed to a framing solution comprising designable light attachments (15; see figure 2 and column 4, lines 50-59), teaches that it is known in the art to have electrical leads on the left and right (in 23, 24; or leading to 23, 24; see figure 2, column 5, lines 7-11, and column 7, lines 23-28) encased in a prism or “spine.” See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify KR ‘836 to have electrical leads on the left and right encased in a vertical triangular prism or the “spine” of KR ‘836, in order to provide power to the LEDs in a manner that protects the electrical wiring. Although KR ‘836 as modified by Hoeksema does not expressly teach whether the electrical leads are positive and negative, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, it being well-known and conventional to have a positive lead and a negative lead, especially where supplying DC current.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642